F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 29 2001
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk
 ALI MEHDIPOUR,

          Plaintiff-Appellant,
 v.

 CHARLES S. CHAPEL, Judge,
 individually and in his official
 capacity as Judge of the Oklahoma
 Court of Criminal Appeals; RETA M.
 STRUBHAR, Judge, individually and
 in her official capacity as Judge of the
 Oklahoma Court of Criminal Appeals;
                                                         No. 01-6137
 GARY L. LUMPKIN, Judge,
                                                   (D.C. No. 01-CV-346-C)
 individually and in his official
                                                         (W.D. Okla.)
 capacity as Judge of the Oklahoma
 Court of Criminal Appeals; CHARLES
 A. JOHNSON, Judge, individually and
 in his official capacity as Judge of the
 Oklahoma Court of Criminal Appeals;
 and STEVE LILE, Judge, individually
 and in his official capacity as Judge of
 the Oklahoma Court of Criminal
 Appeals,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
                                                                       (continued...)
Before EBEL, KELLY and LUCERO, Circuit Judges.




      Oklahoma state prisoner Ali Mehdipour appeals from the dismissal of his

pro se action under 42 U.S.C. § 1983. Mehdipour’s present action arises out of

his pending appeal of his Oklahoma state court conviction for distribution of a

controlled substance. In the present action, he argues that the defendants, judges

of the Oklahoma Court of Criminal Appeals (OCCA), are (1) violating his right of

access to the courts by refusing to allow him to add the issue of whether the

defendant judges were harassing him and acting in bad faith to the pending appeal

of his conviction, (2) violating his equal protection rights by refusing to recuse

themselves from his appeal, and (3) violating his right to a speedy appeal because

they have taken more than two years to decide his appeal. He argues that the

district court abused its discretion by determining that his suit was frivolous for

purposes of 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(g). We affirm.

      This court recently dismissed another claim brought by Mehdipour against

these same defendants arising out of the same pending state court appeal, where



      *
        (...continued)
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -2-
Mehdipour sought an injunction to force the defendants to allow him to fire his

counsel and proceed pro se. Mehdipour v. Chapel, 246 F.3d 681, 2001 WL

173644 (10th Cir. Feb. 22, 2001) (unpublished). We held that his claims were

barred by the Rooker-Feldman doctrine 1 and by Younger abstention, 2 and that in

any event Mehdipour had failed to show the irreparable injury necessary for an

injunction. Id. at *1. In the present action, the district court below dismissed

Mehdipour’s action as frivolous, reasoning that because Mehdipour’s appeal of

his conviction remained pending before the OCCA, Rooker-Feldman and Younger

remained just as compelling as in the prior case.

      As to Mehdipour’s arguments regarding his right to assert additional claims

and his right to have the defendants recuse themselves, we agree with the district

court that Younger obliges us to abstain. Younger abstention is appropriate here

because Mehdipour’s arguments could be presented in the ongoing state

proceeding, that proceeding implicates important state interests, and that

proceeding affords an adequate opportunity to raise such federal claims. Roe No.

2 v. Ogden, 253 F.3d 1225, 1232 (10th Cir. 2001).

      As to Mehdipour’s argument regarding his right to speedy appeal, this

argument was not presented to the district court in his complaint, and therefore

      1
        See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
      2
          See Younger v. Harris, 401 U.S. 37 (1971).

                                        -3-
we decline to consider it on appeal. United States v. Griffin, 48 F.3d 1147 (10th

Cir. 1995). We recognize that Mehdipour did refer to a speedy appeal argument

in his February 23, 2001 Motion for Temporary Restraining Order And/Or

Preliminary Injunction and Brief in Support filed before the district court.

However, even in view of our liberal construction of pro se filings, Mehdipour’s

mere passing mention of an issue in a post-complaint motion, without any effort

at legal or factual support, was insufficient to put this issue before the district

court. The district court’s Order of Dismissal made no reference to a speedy

appeal claim. Accordingly, we do not consider this argument, although we pause

to observe that most of the delay of which he complains resulted from resolution

of Mehdipour’s successful motion to fire his counsel and submit his own

appellate brief. See Harris v. Champion, 15 F.3d 1538, 1558, 1562-63 (10th Cir.

1994) (stating that the reason for the delay is one of four factors to be balanced in

determining whether a delayed appeal constitutes a violation of due process).

      Finally, we perceive no error in the district court’s application of

§ 1915A(b)(1) or § 1915(g). The judgment of the district court is AFFIRMED.


                                         ENTERED FOR THE COURT



                                         David M. Ebel
                                         Circuit Judge


                                          -4-